     Case 1:17-cr-00267-LJO-SKO Document 99 Filed 04/19/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LAUREL J. MONTOYA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          NO. 1:17-CR-00267-LJO-SKO

12                          Plaintiff,                   ORDER TO RETURN PROPERTY

13            v.                                         (Doc. Nos. 91, 97)

14    LEONARDO ORROSTIETA,

15                          Defendant.

16

17           This matter is before the court upon the Parties’ Joint Application for an Order to

18   Release Property (Doc. No. 97). Homeland Security Investigations (“HSI”) has custody of a

19   firearm, two magazines, ammunition, two cellular telephones, and an HP laptop computer seized

20   on or about October 26, 2017, from the defendant during the investigation in his criminal case.

21   This property is more particularly described in the Joint Application as:

22           1.       Sig 1911 45mm firearm, two magazines, and ammunition;

23           2.       Two Galaxy S6 Edge Plus cellular telephones; and

24           3.       HP Laptop computer.

25           This property is not subject to forfeiture in this case. Therefore, the parties have asked the

26   court to issue an Order under Henderson v. United States, 575 U.S. 622 (2015), directing HSI to

27   turn over the firearm and related property to the defendant’s cousin, Danny Peralta, and the

28   electronic equipment to the defendant’s sisters.
     ORDER TO RETURN PROPERTY                           1
     Case 1:17-cr-00267-LJO-SKO Document 99 Filed 04/19/21 Page 2 of 3


 1           In accordance with Henderson, the court may approve such a transfer request if it is

 2   satisfied that “the recipient will not allow the felon to exert any influence over their use. In

 3   considering such a motion, the court may properly seek certain assurances: for example, it may

 4   ask the proposed transferee to promise to keep the guns away from the felon, and to acknowledge

 5   that allowing him to use them would aid and abet a § 922(g) violation.” Id. at 630.

 6           In this case, Defendant Leonardo Orrostieta and Danny Peralta have executed an

 7   Authorization to Transfer Property Ownership and filed it with the court. (See Doc. No. 97.)

 8   Based upon the acknowledgments, agreements, and assurances made by the defendant and Danny

 9   Peralta in this Authorization, the court finds that:

10           It is Defendant Leonardo Orrostieta’s intent to transfer all of his right, title, and interest in

11   the property to cousin, Danny Peralta;

12           Danny Peralta is not a prohibited person under applicable federal law and may lawfully

13   possess the property;

14           Danny Peralta will prevent Defendant Leonardo Orrostieta from possessing or otherwise

15   exerting influence or control over this property; and

16           The parties understand the consequences of Defendant Leonardo Orrostieta possessing or

17   otherwise exerting influence or control over this property.

18           Therefore, the joint motion (Doc. No. 97) is granted. Having considered the submissions

19   of the parties and having determined that they are entitled to the requested relief, it is hereby

20   ORDERED under the authority recognized by the United States Supreme Court in Henderson
21   that as soon as practical, HSI shall cause the firearm, magazines, and ammunition described in

22   this Order and the Authorization to Transfer Property Ownership to be available to Danny Peralta

23   so that he may take possession of them.

24   /////

25   /////

26   /////
27   /////

28   /////
     STATUS RE: MOTION TO RETURN PROPERTY                   2
     Case 1:17-cr-00267-LJO-SKO Document 99 Filed 04/19/21 Page 3 of 3


 1           It is further ORDERED that upon Danny Peralta taking possession of these firearms, any

 2   and all of Defendant Leonardo Orrostieta’s property rights and ownership interest in the property

 3   shall be vested in Danny Peralta.

 4   IT IS SO ORDERED.
 5
         Dated:      April 18, 2021
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STATUS RE: MOTION TO RETURN PROPERTY             3
